DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Response to Amendment
The Amendment filed 10/19/2021 has been accepted and entered. Accordingly, Claims 38, 41-45, 54 and 56 have been amended. Claims 40 and 57 are canceled.
Claims 38-39 and 41-56 are pending in this application.       

Response to Arguments
Applicant’s arguments: see Pages 10 to 14 of the Amendment filed 10/19/2021, with respect to claims 38-39 and 41-56 in conjunction with amendments “in response to the first request, generating one or more second requests relating to one or more packet processing nodes in the graph structure in accordance with the predefined packet processing resource type, wherein the first request and the one or more corresponding second requests comprise one or more of a create, update or delete request relating to the one or more packet processing nodes in the graph structure; and based on the second requests, reconfiguring one or more nodes in the graph structure of the packet processing component by generating a match-action classifier in accordance with a resource type of the predefined packet processing resource type, the match-action classifier associated with match-action data usable to extract data bits from a plurality of header fields and packet headers” has been fully considered and are persuasive. Therefore, rejections of claims 38-39 and 41-56 have been withdrawn.

Allowable Subject Matter
Claims 38-39 and 41-56 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “in response to the first request, generating one or more second requests relating to one or more packet processing nodes in the graph structure in accordance with the predefined packet processing resource type, wherein the first request and the one or more corresponding second requests comprise one or more of a create, update or delete request relating to the one or more packet processing nodes in the graph structure; and based on the second requests, reconfiguring one or more nodes in the graph structure of the packet processing component by generating a match-action classifier in accordance with a resource type of the predefined packet processing resource type, the match-action classifier associated with match-action data usable to extract data bits from a plurality of header fields and packet headers” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Chiosi et al. (U.S. Patent Application Publication No. U.S Pub 2016/0062746 A1), which is directed to a computer communication system; and teaches that a software defined network frame work system comprising a programmable packet data processor and computer executable instructions that cause the SDN system to perform; a reconfigurable/adaptation of software defined network controller 114 (e.g., SDN is packet processing component configurable in control plane and user plane/data plane by using the OpenFlow protocol configuration) for packet data processing, adaptors 208 of the software defined network controller 114 for changing/instantiating the state of the network 104 and, the packet data processing/ the software defined network controller 114 configured function includes providing/instantiating a plurality of packet processing nodes such as “compilers 212, network resource autonomous controller 202, service control interpreter 210, network DCAE 204, API 200, Model Files 214, Inventory/ Policies, Templates 206, Adapters 208, directed graphs 216” arranged in a graph structure and, interact/forward the packet to a selected second packet processing node/selected node such as the service orchestrator 112 and the cloud orchestrator 116 for further processing and, forward the packet to the network service controller identified for further processing; during runtime and, directed graphs 216 component is executing an application programming interface (API) for use by a network service controller 210/ 
	Goyal et al. (U.S. Patent Application Publication No. U.S Pub 2013/0232104 A1), which is directed to a networking application aware system; and teaches that packet processing nodes 301-330 routers; a control protocol packet classifier of Layer 4 TCP matched/arranged to apply one or more rules to forward a control protocol received packet flow; a control plane interface 1340 for receiving the forwarded control protocol packet and for transferring/transmitting the forwarded control protocol packet to the controller component between other nodes in the system 1200 (para [0152] Fig.13).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “in response to the first request, generating one or more second requests relating to one or more packet processing nodes in the graph structure in accordance with the predefined packet processing resource type, wherein the first request and the one or more corresponding second requests comprise one or more of a create, update or delete request relating to the one or more packet processing nodes in the graph structure; and based on the second requests, reconfiguring one or more nodes in the graph structure of the packet processing component by generating a match-action classifier in accordance with a resource type of the predefined packet processing resource type, the match-action classifier associated with match-action data usable to extract data bits from a plurality of header fields and packet headers” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414       


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414